DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The phrase “continuous automated closed molded” does not appear in the drawings.
Claim Objections

Claims 1-4, 7-11, 13-15, and 21-28 are objected to because of the following informalities:  In claim 1, line 5, the phrase “continuous automated closed molded” is considered to be awkward phraseology.  Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-11, 13-15, and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The new recitation in claim 1 of a “continuous automated closed molded” first polymeric material does not appear in the original disclosure and is considered to be new matter. Applicant incorporates US Patent 7,249,415 by reference in paragraph [0028] which mentions the term “continuous”, however such patent only describes a “continuously” formed element by extrusion and not in a mold, let alone a “closed mold”

6.	Claims 1-4, 7-11, 13-15, and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The recitation in claim 1 of a “continuous automated closed molded” first polymeric material does not appear in the original disclosure and as such is not described in such a way as to enable one skilled in the art to make the invention.  The manner in which the “cavity” in the elongated reinforcement section is continuous and automated while being in a closed mold would not enable one skilled in the art to make and use the invention. Applicant incorporates US Patent 7,249,415 by reference in paragraph [0028] which mentions the term “continuous”, however such patent only describes a “continuously” formed element by extrusion and not in a mold, let alone a “closed mold”

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.Claims 1-4, 7-11, 13-15, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 1 of an elongated reinforcement section having a first side and a second side appears to perhaps be referring to the first reinforcement section 12 and first and second sides 14 and 16, respectively (as described in paragraph [0020] of the specification), although that possibility is unclear based upon the claim language.  Therefore, taking the claim as it is written, it is not understood how the cavity “comprises” a continuous automated molded first polymeric material.  Note that such language is considered to be new matter and is non-enabling on its face.  If such elongated reinforcement section is intended to be referencing the first reinforcement section 12 then such section 12 is inaccurately recited as having a “cavity” as recited on line 4 of claim 1.  It is the second reinforcement section 20 which is disclosed as having a cavity 22.  However, no reference is made in the specification as to what surfaces of the plurality of surfaces of the second reinforcing section would constitute a “first side” and a “second side”.   Furthermore, the recitation of the cavity comprising a “continuous automated closed molded first polymeric material” also appears to be inaccurate because no cavity is disclosed as comprising a first polymeric material.  Claim 1 is considered to be incomplete for omitting essential element(s), such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is a reinforcement section on which the polymeric material that forms the at least one projection is supported. On lines the recitation of a second polymeric material directly relates to the “second polymeric material 36” described in paragraph [0022], lines 4-7.  Such “second polymeric material” is described as coupling the first and second reinforcement sections 12 and 20, respectively and not as forming a “projection”. Rather, the projection 18 is formed by a first polymeric material.  For this reason, the recitations on lines 7-9 of claim 1 are considered to be inaccurate.  Claim 1 includes lettered sub-paragraphs (a, b, c and d) which are positioned after the preamble and each lettered paragraph is considered to relate directly back to the language of the preamble on lines 1-2 of “device…comprising:”.  However, at the end of lettered paragraph b) the term “and” appears making lettered paragraph c) appear to be a further limitation of the “second polymeric material” from lettered paragraph b) rather than a further limitation of the “device” set forth in the preamble.  Such language and use of the lettered sub-paragraphs are confusing and not understood. In sub-paragraph d), line 12 of claim 1, the phrase “aligning the at least one projection” is a method step which renders the claim indefinite because it is unclear in what manner such step may or may not limit the scope of the claim based on the claim being an apparatus claim.  Lines 9 and 10 inaccurately recite that the projection “flows into the at least one cavity” because the projection is not formed by the “second polymeric material”.  On lines 13-14, the recitation of the “expandable” polymeric material lacks clear antecedent basis.  On line 14, the phrase “predetermined condition” is vague and indefinite.  On line 14, “material” lacks clear antecedent basis.  On line 17, it is unclear whether or not the “cavity wall” relates to the “at least one cavity” recited on line 4.  On line 18, “method” lacks clear antecedent basis.  It is unclear whether or not the language “free of a step…” on the last three lines of claim 1 is limiting which makes the scope of the claim indefinite.
Regarding claim 2, the second polymeric material does not flow through the aperture.
Regarding claim 3, there is only one “reinforcement section” recited in claim 1 and as such the phrase “one or both” is unclear.  
Regarding claims 7-9, it is unclear whether or not the “second expandable material” relates to the “first polymeric material” or is an entirely different material which makes the claim indefinite.  If this “second expandable material” is an entirely different material then the claim is incomplete for omitting a recitation of whether the “second expandable material” is associated with the elongated reinforcement section or with a different element of the device where such different element is also not recited.
Regarding claims 10 and 11, it is unclear whether or not the “at least one aperture” relates to the “aperture” recited on line 12 of claim 1.

Treatment of the Claims based upon Prior Art

9.In light of the nature of numerous instances of indefiniteness in the claims, as outlined in detail in paragraph 8 above, the scope of the claims is indeterminable and no reasonable search can be fully completed.

Conclusion
10.Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612